DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on July 10, 2018 has been considered by the examiner and made of record in the application file.
Response to Arguments
	Applicant’s arguments with respect to the Restriction/Election submitted on July 18, 2022 have been considered.  The examiner respectfully maintains his position as applicants have clearly shown two different embodiments in Fig. 10, which is drawn to claims 1-10 and Fig. 11, which is drawn to claims 11-20, and therefore, two different inventions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US PGPUB 2019/0251479 A1, hereinafter Anderson) in view of Han et al. (FRAPpuccino: Fault-detection through Runtime Analysis of Provenance,” Harvard University, 2017, hereinafter Han).
Consider claim 1.  Anderson discloses a computer-implemented method for provenance-based defense against poison attacks (fig. 8, paragraph 49), the method comprising: 
receiving one or more observations from one or more data sources, wherein each observation comprises one or more features for training a final prediction model (paragraphs 49, 53, read as receiving network traffic (e.g., to classify network traffic as benign or malicious), based on analyses of new unlabeled, where this involves training a machine-based model to analyze network traffic based on the clean dataset.) data; and
in response to determining some or all of the observations are poisoned, removing the poisoned observation(s) from a final training dataset used to train the final prediction model (Anderson; fig. 8, paragraphs 49, 51, 52, read as poisoned data or samples are identified within and removed from the poisoned dataset to produce a non-poisoned dataset, where a machine-based model is then trained, based on the non-poisoned dataset).
	Anderson discloses the claimed invention but fails to teach receiving provenance data corresponding to each observation and determining whether some or all of the observations are poisoned based at least in part on the corresponding provenance data.
However, Han teaches receiving provenance data corresponding to each observation (3.2 Detection Stage; read as receiving/monitoring each instance by taking its provenance data) and determining whether some or all of the observations are poisoned based at least in part on the corresponding provenance data (Han; 3.2 Detection Stage; read as FRAP monitors an instance by taking its provenance data from a window of execution, generating a feature vector and checking whether the vector fits into any clusters by comparing the distance between the feature vector and the centroids of the clusters, where an instance is considered abnormal (poisoned) if it does not fist into any of the model’s clusters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Han into the invention of Anderson in order to accurately and efficiently detect application anomalies.
Consider claim 5 and as applied to claim 1.  Anderson and Han disclose the claimed invention but fail to teach wherein the provenance data are trusted data (Han; Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Han into the invention of Anderson in order to accurately and efficiently detect application anomalies.
Consider claim 10 and as applied to claim 1.  Anderson and Han disclose wherein the prediction model comprises a supervised machine learning algorithm (Anderson; paragraph 3).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US PGPUB 2019/0251479 A1, hereinafter Anderson) in view of Han et al. (FRAPpuccino: Fault-detection through Runtime Analysis of Provenance,” Harvard University, 2017, hereinafter Han) in view of Ciarlini et al. (US Patent 10,013,656 B1, hereinafter Ciarlini).
Consider claim 6 and as applied to claim 1.  Anderson and Han disclose the claimed invention but fail to teach wherein the provenance data are associated with the observations as metadata.
However, Ciarlini teaches wherein the provenance data are associated with the observations as metadata (column 2 line 66 – column 3 line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Ciarlini into the invention of Anderson and Han in order to capture large amounts of provenance data efficiently and quickly in a distributed environment, without compromising the overall performance of the workflow execution.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US PGPUB 2019/0251479 A1, hereinafter Anderson) in view of Han et al. (FRAPpuccino: Fault-detection through Runtime Analysis of Provenance,” Harvard University, 2017, hereinafter Han) in view of Buneman et al. (“Why and Where: A Characterization of Data Provenance,” International Conference on Database Theory, 2001, hereinafter Buneman).
Consider claim 7 and as applied to claim 1.  Anderson and Han disclose the claimed invention but fail to teach wherein the provenance data identify an origin of the observation with which the provenance data are associated.
However, Buneman teaches wherein the provenance data identify an origin of the observation with which the provenance data are associated (Introduction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Buneman into the invention of Anderson and Han in order to ensure the accuracy and timeliness of data.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US PGPUB 2019/0251479 A1, hereinafter Anderson) in view of Han et al. (FRAPpuccino: Fault-detection through Runtime Analysis of Provenance,” Harvard University, 2017, hereinafter Han) in view of Anonymous (“Appendix for ICIOT Submission”, hereinafter ICIOT).
Consider claim 8 and as applied to claim 1.  Anderson and Han disclose the claimed invention but fail to teach wherein the one or more observations comprise a trusted dataset of data points and an untrusted dataset of data points.
However, ICIOT teaches wherein the one or more observations comprise a trusted dataset of data points and an untrusted dataset of data points (Appendix A: Partially Trusted Algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of ICIOT into the invention of Anderson and Han in order to accurately and efficiently attempt to prevent malicious attacks.
Allowable Subject Matter
Claim 2 is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  More specifically, Anderson, Han, the other cited references, and a thorough search in the art fail to disclose or suggest determining a provenance feature for the provenance data corresponding to each of the observations; grouping observations characterized by a same provenance signature of the determined provenance feature; generating a filtered training dataset excluding one or more of the groups of observations from the training dataset; and training a first prediction model corresponding to the final prediction model using the filtered training dataset.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  More specifically, Anderson, Han, the other cited references, and a thorough search in the art fail to disclose or suggest determining a threshold performance difference indicative of poisoned observations, the determining comprising: randomly removing a subset of the untrusted dataset of data points from the untrusted dataset of data points to generate a first calibration dataset; randomly selecting a subset of the trusted dataset of data points to generate a second calibration dataset; training a prediction model corresponding to the final prediction model using the first calibration dataset; training the prediction model using the first and second calibration datasets; computing a difference in a performance of the prediction model when trained using the first calibration dataset against a performance of the prediction model when trained using the first and second calibration datasets; and setting the threshold performance difference to a value greater than or equal to the difference in the performance of the prediction model when trained using the first calibration dataset versus the performance of the prediction model when trained using the first and second calibration datasets.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        October 5, 2022